Citation Nr: 0614111	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  03-14 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to July 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the claim.

The Board notes that the August 2002 rating decision also 
denied the veteran's claim for nonservice-connected pension 
benefits, and that this issue was included in his January 
2003 Notice of Disagreement.  However, he was subsequently 
awarded the pension benefits by a February 2003 rating 
decision.  In view of the foregoing, this issue has been 
resolved and is not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The veteran provided testimony at a hearing conducted before 
personnel at the RO in December 2003, a transcript of which 
is of record.  Further, the record reflects that he had 
requested a Board hearing in conjunction with this appeal, 
and it appears that such a hearing was scheduled.  However, 
the record does not reflect that he appeared for this 
scheduled hearing.  Moreover, when the RO inquired as to 
whether he still desired a Board hearing, the veteran's 
accredited representative responded in a July 2005 statement 
that he (the veteran) wanted the case forwarded to the Board.  
Accordingly, his request for a Board hearing is deemed 
withdrawn.





FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran does not currently have PTSD.

3.  The veteran's current psychiatric disorder is not 
causally related to his period of active duty.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) had held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Here, the RO provided the 
veteran with preajudication notice by correspondence dated in 
May 2002, which is clearly prior to the August 2002 rating 
decision that is the subject of this appeal.  This 
correspondence informed the veteran of the evidence necessary 
to substantiate his claim, informed him of what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and indicated that he should advise 
VA of or submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holdings in 
Quartuccio, supra, and Pelegrini, supra.  Moreover, there 
does not appear to be any allegation by or on behalf of the 
veteran that he has received inadequate notice, and/or has 
been prejudiced by the order of the events in this case.  In 
fact, he has actively participated in the processing of his 
claim, to include providing testimony at the December 2003 
hearing.  See Conway v. Principi, 353 F. 3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of the 
rule of prejudicial error.").

The Board acknowledges that on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Here, it does not appear 
that such information was provided to the veteran in 
conjunction with this case.  However, for the reasons stated 
below, the Board finds that he is not entitled to a grant of 
service connection for an acquired psychiatric disorder, to 
include PTSD.  Therefore, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Conway, supra; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In view of the foregoing, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate his claims and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service medical and 
personnel records, as well as VA and private medical records 
pertinent to the years after service, are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the appellant's claims.  Nothing in the record indicates 
the veteran identified the existence of any relevant evidence 
that has not been obtained or requested.  As noted in the 
Introduction, he had the opportunity to present evidence and 
testimony at the December 2003 RO hearing.  VA has also 
assisted the and his representative throughout the course of 
this appeal by providing them with the May 2002 
correspondence, the February 2003 Statement of the Case 
(SOC), and a March 2004 Supplemental SOC (SSOC), which 
informed them of the laws and regulations relevant to the 
appellant's claims.  Moreover, the veteran was accorded a VA 
medical examination which evaluated his psychiatric disorder 
claim.  Accordingly, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  In addition, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), it was held that 
the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  When, as in 
this case, a claimant did not engage in combat with the 
enemy, or claimed stressors are not related to combat, then 
the claimant's testimony alone is not sufficient to establish 
the occurrence of the claimed stressors, and his testimony 
must be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The Board notes that the veteran's service medical records 
contain no findings indicating treatment for and/or a 
diagnosis of an acquired psychiatric disorder while on active 
duty.  In fact, his psychiatric condition was clinically 
evaluated as normal on both his October 1974 enlistment 
examination and his June 1975 discharge examination.  
Moreover, the first post-service medical evidence of such 
problems appears to be records dated in May 1978 which note 
that mental problems were present.  Subsequent records from 
June 1978 indicate psychological counseling.

The absence of competent medical findings of the claimed 
disability for years after active service is evidence against 
the claim for service connection.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991); Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002).  

In his statements and hearing testimony, the veteran has 
essentially contended that he has a current psychiatric 
disorder due to incidents that occurred while on active duty.  
He acknowledged that that he received several disciplinary 
actions during service, but indicated that his actions were 
in response to unfair treatment he received.  Moreover, he 
has indicated that he believes racial discrimination played a 
role in his being discharged for "failure to adapt to 
military life."  However, nothing on file shows that the 
veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, his contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board acknowledges that the veteran's service personnel 
records reflect that he received an administrative discharge 
for reason of unfitness due to frequent involvement of a 
discreditable nature with military authorities.  His DD Form 
214 confirms that he received a general discharge under 
honorable conditions.  In addition, the service records list 
the following offenses: 2 counts of failure to obey a written 
order, 2 counts of being absent without leave (AWOL), 
disrespectful to 2 noncommissioned officers (NCOs), and 
willfully disobeying a lawful order of another NCO.  Also, 
records from May 1975 reflect that he was terminated from 
Field Skills Training School due to the fact that his conduct 
was juvenile and testing, and that he made it a practice to 
violate lesser regulations with impunity to bait NCOs.

The Board also acknowledges that the veteran has been 
diagnosed with PTSD by a private psychologist, as shown, in 
part, by a December 2002 post-traumatic stress diagnostic 
scale profile report.  However, the stressors identified by 
the veteran on this report do not appear to include any 
incident that occurred while on active duty.  For example, he 
reported a non-sexual assault by a stranger, imprisonment, a 
non-sexual assault by a family member or someone he knew, 
sexual contact when he was younger than 18 with someone who 
was 5 or more years older, and another traumatic event that 
he described as "I was charged with murder."  With respect 
to this last purported stressor, the psychologist noted that 
this was the event on which the veteran based his answers 
which resulted in the diagnosis of PTSD, and that she (the 
psychologist) was proceeding on the assumption that this 
event met the DSM-IV criteria for a traumatic event.  
Although, as detailed above, he was charged with various 
offenses during active service and was discharged for 
unfitness, nothing in the record indicates the veteran was 
charged with murder while on active duty.  Similarly, a 
January 2003 statement from a private family counselor noted 
that he was concerned about possible PTSD, bipolar symptoms, 
and ongoing depression diagnosis with the veteran, but linked 
these findings to an early loss of brother to violence, the 
loss of his mother to cancer, and sexual abuse by a relative.

Prior records from the private psychologist dated in November 
2002 note that the veteran reportedly witnessed American 
casualties and was wounded himself.  He also reported 
disciplinary proceedings were initiated against him for 
disrespect, violence, and theft, which resulted in an 
unspecified disciplinary proceeding resulting in a fine.  
Further, he reported that the events that he experienced in 
the service were currently distressing him.  However, nothing 
in either his service medical and/or personnel records 
indicate that he was wounded while on active duty.  Moreover, 
he had no foreign and/or sea service, nor did he receive any 
awards or citations denoting combat experience which would 
support a finding that he witnessed American casualties.  See 
38 U.S.C.A. § 1154(b).  The service records do not otherwise 
reflect that he witnessed American casualties, especially as 
it is inconsistent with his military occupational specialty 
(MOS) of "ConEquipSpMan," with a related civilian 
occupation of concrete mixer.  

The private psychologist also included PTSD as a diagnosis on 
a December 2003 statement.  However, this statement does not 
link this diagnosis to any event of active service.  

The Board further notes that despite the above finding(s) of 
PTSD, none of these diagnoses appear to have been based upon 
a review of the veteran's claims folder, which detail the 
confirmed events of both his active service and his 
psychiatric history.  In Elkins v. Brown, 5 Vet. App. 474, 
478 (1993), a medical opinion was "immaterial" where there 
was no indication that the physician reviewed the claimant's 
service medical records or any other relevant documents that 
would have enabled him to form an opinion on service 
connection on an independent basis.  See also Swann v. Brown, 
5 Vet. App. 177, 180 (1993) (without a review of the claims 
file, an opinion as to etiology of an underlying disorder can 
be no better than the facts alleged by the veteran).  When 
the veteran was provided a VA examination in March 2004 which 
did include a review of his claims folder, he was diagnosed 
with major depressive disorder, cocaine and heroin 
dependence, and antisocial personality disorder.  Moreover, 
this examiner specially stated that the veteran lacked the 
hyperarousal symptoms necessary for a diagnosis of PTSD.  In 
addition, the examiner noted that the traumatic events 
described by the veteran included sexual victimization at age 
11 to 13, and many post-military near death experiences, as 
well as incidents in which he saw others killed and was 
involved in killing others, but that his military experiences 
did not meet the criteria for traumatic events.  

In summary, the only competent medical evidence regarding the 
veteran's current psychiatric disorder which is based upon 
both an evaluation of the veteran and review of his claims 
folder has concluded that he does not satisfy the criteria 
necessary for a diagnosis of PTSD.  Consequently, the Board 
must conclude that the preponderance of the competent medical 
evidence is against the finding that the veteran currently 
has PTSD.  See 38 U.S.C.A. § 1110, 1131; see also Degmetich 
v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Therefore, the preponderance of the evidence is against a 
grant of service connection for such a disability.  

In addition, the Board notes that even if it were to 
determine the veteran currently has PTSD, his claim would 
still be denied due to the lack of a verified in-service 
stressor.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The 
Board has the fundamental authority to decide a claim in the 
alternative.).  As detailed above, both the December 2002 
private post-traumatic stress diagnostic scale profile report 
and the January 2003 statement from the private family 
counselor diagnosed PTSD based upon non-service related 
stressors.  Moreover, as noted above, the March 2004 VA 
examiner concluded that the veteran's military experiences 
did not meet the criteria for traumatic events.  

The Board notes that the veteran has been diagnosed with 
acquired psychiatric disorders other than PTSD.  As noted 
above, the March 2004 VA examiner diagnosed major depression.  
Further, the December 2003 statement from the private 
psychologist diagnosed - in addition to PTSD - bipolar 
disorder and generalized anxiety disorder.  However, no 
competent medical opinion is of record which links these 
diagnoses to the veteran's active service.  In fact, the 
March 2004 VA examiner concluded that the veteran's mental 
health diagnoses and his drug dependence were not caused by 
and were not aggravated by his experiences during the 
military.

The Board notes that the veteran's representative has 
criticized the adequacy of the March 2004 VA examination in a 
June 2004 statement, asserting no rationale was provided in 
support of the examiner's conclusions.  Further, in a March 
2006 statement, the representative asserted that the claim 
should be remanded for a VA examination which accepts the 
veteran's experience in the military as a stressor.  However, 
the findings of the March 2004 VA examiner were based upon 
both an evaluation of the veteran and review of his claims 
folder.  As such, the Board finds that the examiner had an 
adequate foundation upon which to base her conclusions.  
Moreover, the report indicates that the examiner accepted the 
veteran's account of what occurred during active service, but 
found that these events were insufficient to constitute 
either a valid PTSD stressor(s) and/or cause the veteran's 
current psychiatric disorder.  No competent medical evidence 
is of record which refutes the findings of the VA examiner.  
Consequently, the Board concludes that this examination is 
adequate for the resolution of this appeal, and no further 
development to include an additional examination and/or 
opinion is warranted based on the facts of this case.

Regarding the post-service medical findings of drug 
dependence, the Board notes that with respect to claims filed 
after October 31, 1990, service connection may not be granted 
for such abuse on the basis of service incurrence or 
aggravation.  38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. § 
3.301(a); VAOPGCPREC 2-98.  The law does not preclude a 
veteran from receiving compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, a veteran's service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

Here, the veteran has no service-connected disability(ies).  
Moreover, the March 2004 VA examiner specifically found that 
the veteran's drug dependence was not caused by or aggravated 
by his experience during the military.  Consequently, service 
connection would be precluded by law for this disability.  
Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and 
not the evidence is dispositive, a claim for entitlement to 
VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).

Finally, with respect to the findings of a personality 
disorder, the law provides that congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c).  Thus, service connection is precluded by law for 
this disability as well.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for an acquired psychiatric disorder, 
to include PTSD, and it must be denied.  As the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).  Moreover, service connection is 
precluded by law for both his drug dependency and his 
personality disorder.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


